Citation Nr: 1324743	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left wrist condition.

3.  Entitlement to service connection for a disability manifested by scalp itch.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2006, with a prior period of Active Duty for Training from February to June 1982. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  They are on appeal from an April 2007 rating decision.

In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of service connection for a disability manifested by scalp itch is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record, and in an April 2013 written statement, his substantive appeal concerning the issues of entitlement service connection for sinusitis and a left wrist condition.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issues of entitlement to service connection for sinusitis and a left wrist condition have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew on the record during his April 2013 Board hearing, and in an April 2013 written statement, his substantive appeal concerning the claims for service connection for sinusitis and a left wrist condition.  As there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issue of entitlement to service connection for sinusitis is dismissed.

The issue of entitlement to service connection for a left wrist condition is dismissed.


REMAND

Service treatment records reflect that the Veteran was treated numerous times in service for complaints of itchy scalp and scalp rash, and that diagnoses included seborrheic dermatitis, scalp lesions, and psoriasis.  However, there are no post-service treatment records containing any findings, treatment, or diagnoses pertinent to any disability manifested by scalp itch, and on February 2007 examination the Veteran was found to have had no pathology related to a claimed scalp condition.  

During his April 2013 Board hearing, the Veteran testified that he received VA treatment for his scalp itch at the VA Fort Collins Outpatient Clinic in Colorado, and it sounds like he was referred for fee basis treatment.  These records might establish a current disability manifested by scalp itch related to the Veteran's service.  Such VA treatment records are not included in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's claimed disability manifested by scalp itch from the VA Fort Collins Outpatient Clinic, dated from June 2006 to the present, to include any fee basis treatment records.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


